Case 3:20-cv-00401-JAG Document 60 Filed 12/10/20 Page 1 of 1 PagelD# 267

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

KYRA CANNING,
Plaintiff,

Vv.

WILLIAM SMITH, et al.,
Defendants.

 

JARROD BLACKWOOD, et al., individually
and on behalf of a class of similarly situated
individuals,

Consolidated Plaintiffs,

V.

JOHN/JANE DOES I-X et al.
Consolidated Defendants.

Lead Civil Action No. 3:20-cv-401

 

MARIA LOURDES MAURER,
Plaintiff,

Vv.

CITY OF RICHMOND, et al.,
Defendants.

 

 

ORDER

Civil Action No. 3:20-cv-668

For the reasons stated from the bench, the Court DENIES the motion to dismiss filed by

William Smith. (ECF No. 42, Lead Civil Action No. 3:20-cv-401.)

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

Date: 10 December 2020
Richmond, VA

 

 

Is} ke i

John A. Gibney, a dls
United States District Jadge

 

 
